Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on December 27, 2021 is acknowledged. 
3.	Claims 1-21 are pending in this application.

Restriction
4.	Applicant elected with traverse of Group 2 (claims 8-21) and elected species SEQ ID NO: 4 as the species of cyclic peptide, murine models as animal species, Candida species as the fungal infection species in the reply filed on June 29, 2021. Applicant’s arguments were not found persuasive and the restriction requirement was deemed to be proper and made FINAL in the previous office action. Claims 1-7 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim. A search was conducted on the elected species of SEQ ID NO: 4, and this appears to be free of prior art. Claims 8-21 are examined on the merits in this office action.

This application contains claims 1-7, drawn to an invention nonelected with traverse in the paper of 6/29/2021. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01. 

Withdrawn Objections and Rejections
5.	Objection to claim 17 is hereby withdrawn in view of Applicant’s amendment to the claim.
6.	Rejections of claims 8-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are hereby withdrawn in view of Applicant’s amendment to the claims. 
7.	Rejection of claims 8-21 under 35 U.S.C. 102(a)(1) as being anticipated by Selsted et al (US Patent No. 7119070, filed with IDS), is hereby withdrawn in view of Applicant’s amendment to the claims.
8.	Rejection of claims 8-21 under 35 U.S.C. 102(a)(1) as being anticipated by Selsted et al (US Patent No. 7462598), is hereby withdrawn in view of Applicant’s amendment to the claims.

New Objection
9.	Claim 8 is objected to for the following: Claim 8 recites, “…wherein the peptide is not MTD1280 (SEQ ID NO. 6).” This is not a proper way to recite a sequence identifier. For example, the correct way to recite a sequence identifier is (SEQ ID NO: 6) (please see MPEP 2422.03). 

New Rejections
35 U.S.C. 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 


11.	Claims 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 15-21 recite(s) an abstract idea, “selecting the cyclic peptide”. This judicial exception is not integrated into a practical application because the claims recite mental processes. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons. This judicial exception is not integrated into a practical application because the claim recites abstract idea, which falls into the mental process grouping. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because for the following reasons.
The rationale for this determination is explained below and is based on the analysis presented in the MPEP 2106.
Step 1: The instant claims are directed to a series of steps, therefore, is a process.
Step 2a Prong 1: The claims recites “selecting the cyclic peptide (concepts performed in the human mind, including an observation, evaluation, judgment, and opinion) grouping of Abstract Ideas. 
Step 2a Prong 2: This judicial exception is not integrated into a practical application because the recited selecting the cyclic peptide does not require any particular application of the recited determination, and is at best the equivalent of merely adding the words “apply it” to the judicial exception.

 In sum, when the relevant steps are analyzed, they weigh against a significant difference. Accordingly, claims 15-21 do not qualify as eligible subject matter.
Please see MPEP 2106. 

35 U.S.C. 112(a)
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claims 8-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for AA1 is glycine, AA2 is a hydrophobic amino acid selected from the group consisting of leucine, isoleucine and , does not reasonably provide enablement for AA1, AA2, AA9, AA13 and AA14 to be ANY and/or ALL amino acids.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation.	
	          While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.

(1) The nature of the invention and (5) the breadth of the claims:
          The claims are drawn to:

    PNG
    media_image1.png
    664
    606
    media_image1.png
    Greyscale
.
The claims indicate that AA1, AA2, AA9, AA13 and AA14 may be ANY and/or ALL amino acids.



(2) The state of the prior art and (4) the predictability or unpredictability of the art:         Instant specification teaches that 
    PNG
    media_image2.png
    274
    568
    media_image2.png
    Greyscale
 (SEQ ID NO: 1) is a naturally occurring theta-defensin RTD-1 sequence (see paragraph [0021]). This sequence is a cyclic peptide with 18 amino acid residues, with 3 disulfide linkage through the cysteine residues. Selsted et al (US Patent No. 7119070, filed with IDS and cited in the previous office action) teach a cyclic peptide wherein AA1 is Gly, AA2 is Val, AA3 is Cys, AA4 is Ile, AA5 is Cys, AA6 is Arg, AA7 is Arg, AA8 is Arg, AA9 is Phe, AA10 is Cys, AA11 is Leu, AA12 is Cys, AA13 is Arg and AA14 is Arg (see SEQ ID NO: 26, Table 1). Selsted et al tech that the theta-defensin analogs having antimicrobial activity (see column 6, lines 14-20) and is useful as a therapeutic agent for treating a patient suffering from a bacterial, viral, fungal or other infection due to a microorganism susceptible to the antimicrobial activity of the theta defensin or theta defensin analog (see column 15, lines 44-51).  
           Selsted et al (US Patent No. 7462598, cited in the previous office action) teach a cyclic peptide wherein AA1 is Gly, AA2 is Val, AA3 is Cys, AA4 is Ile, AA5 is Cys, AA6 
           From the structure of naturally occurring theta-defensin sequence and Selsted et al references, the first amino acid (i.e., AA1) can only be a Gly. From the structure of naturally occurring theta-defensin sequence and Selsted et al references, AA2, AA9, AA13 and AA14 only allows for certain amino acids, not ALL or ANY amino acids.

    PNG
    media_image3.png
    675
    702
    media_image3.png
    Greyscale
.  The specification nor the art has provided guidance as to whether ANY and/or ALL common amino acids at positions AA1, AA2, AA9, AA13 and AA14 would have the function of treating or preventing disseminated fungal infection and septic shock associated with disseminated fungal infection. 


(3) The relative skill of those in the art:
          The relative skill of those in the art is high.  

(6) The amount of direction or guidance presented and (7) The presence or absence of working examples:
	The specification is limited to the theta-defensin analogs having the following structures: 
    PNG
    media_image4.png
    308
    488
    media_image4.png
    Greyscale
(see 
    PNG
    media_image5.png
    329
    528
    media_image5.png
    Greyscale
 (see FIG. 3), 
    PNG
    media_image6.png
    329
    495
    media_image6.png
    Greyscale
 (see 
    PNG
    media_image7.png
    317
    483
    media_image7.png
    Greyscale
 (see (FIG. 5) and 
    PNG
    media_image8.png
    312
    457
    media_image8.png
    Greyscale
 (see FIG. 6). Each of the cyclic peptides has a glycine as the first amino acid (i.e., AA1), a hydrophobic amino acid selected from the group consisting of valine or leucine as the second amino acid (i.e., AA2), a hydrophobic amino acid selected from the group consisting of phenylalanine, valine and alanine (i.e., AA9), and arginine as the fourth and fifth amino acids (i.e., AA13 and AA14). The specification does not describe any 

(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the reference above and the high unpredictability and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to make a cyclic peptide having AA1, AA2, AA9, AA13 and AA14 to be ANY and/or ALL amino acids for treating or preventing disseminated fungal infection and septic shock associated with disseminated fungal infection..

 


CONCLUSION
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654